Case 1:20-cv-02007-SEB-TAB Document 43 Filed 11/25/20 Page 1 of 2 PageID #: 869




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA;                   )
 INDIANA STATE CONFERENCE OF THE )
 NAACP,                                  )
                                         )
               Plaintiffs,               )
                                         )
        v.                               ) Case No.: 1:20-cv-02007-SEB-TAB
                                         )
 CONNIE LAWSON, in her official capacity )
 as the Indiana Secretary of State, PAUL )
 OKESON, S. ANTHONY LONG,                )
 SUZANNAH WILSON OVERHOLT, and           )
 ZACHARY E. KLUTZ, in their official     )
 capacities as members of the            )
 Indiana Election Commission,            )
                                         )
               Defendants.               )


                          Defendants’ Position Statement

       Defendants submit the following position statement in compliance with

 Southern District of Indiana Local Rule 16-2:

             1.     The Seventh Circuit on November 4, 2020, issued the mandate for

       its decision summarily reversing the district court’s injunction because recent

       decisions by the Seventh Circuit did not leave room for ongoing debate about

       the issue in this case.

             2.     Under Local Rule 16-2, “each party must file a statement of

       position as to what action the court should take in the case” after a case is

       remanded from the court of appeals. This Court ordered on November 10, 2020,




                                          1
Case 1:20-cv-02007-SEB-TAB Document 43 Filed 11/25/20 Page 2 of 2 PageID #: 870




          for the parties to confer with one another about the status of this litigation and

          the parties’ intentions. [Dkt. 42].

                3.     The parties have conferred, and the defendants provide their

          position in accordance with Local Rule 16-2. The Seventh Circuit foreclosed

          any possibility of relief for the plaintiffs in this case. Accordingly, this case

          should be dismissed with prejudice.

          WHEREFORE, Defendants, by counsel, submit this position statement to the

 Court.



                                            Respectfully submitted,

                                            OFFICE OF THE INDIANA ATTORNEY GENERAL

 Date: November 25, 2020             By:    Jefferson S. Garn
                                            Section Chief, Administrative & Regulatory
                                            Enforcement Litigation


          OFFICE OF THE INDIANA ATTORNEY GENERAL
          Indiana Government Center South, 5th Floor
          302 West Washington Street
          Indianapolis, Indiana 46204-2770
          Phone: (317) 234-7119
          Email: Jefferson.Garn@atg.in.gov




                                                2
